DETAILED ACTION
	This final Office action is in response to the amendment filed November 18, 2021 by which claims 1-10 were (clearly) canceled, and claims 11-20, 21-24, 25-28, 29, and 30 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

						Abstract
	The amended abstract, filed November 18, 2021, has been approved and entered.

Specification
The original specification, filed May 25, 2020, is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (a) “sheath” (see claim 11, line 6 for first occurrence in claims), i.e., it appears that element 5 is being referenced, where the original specification refers to this element as “rollers”; (b) “rigid carrier” (see line 4 of claim 11 for first occurrence in claims), i.e., it appears that element 52 is being referenced, where the original specification refers to this element as a “rod”; and (c) “connecting bridge” (see claim 16 for first occurrence in claims), i.e., it appears that element 3 is being referenced, where the original specification refers to this element as a “connecting web”.
To correct these, in the specification, at the first occurrence of the aforementioned terms, i.e., “roller”, “rod”, and “web”, the terms from the claims could be added, i.e., --roller or sheath--,    --rod or rigid carrier--, and --connecting web or bridge--.

Drawings
The drawings, filed May 25, 2020, stand as being objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an “object”, in relationship to the structure of the holding system, must be shown, in order to have a complete understanding of the invention.  No new matter should be entered.
Applicant’s arguments (see the top of page 11 of the “Remarks”), filed November 18, 2021, that “Applicant submits that the object is not part of the invention” are acknowledged, but contrary to such, (at least) new claim 11 (see the last line) clearly mentions “to hold the object compressed” and new claim 21 (see last two lines) clearly mentions “placing the object”, and thus the object should be shown in the drawings, in order to have a complete understanding of the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Objections
Claims 16, 17, 19, 23, 24, 27, 28, 29, and 30 are objected to because of the following informalities:  
In line 6 of claims 16, 17, 23, 24, 27, 28, claim 29 (line 14), and claim 30, “grove” should be changed to --groove--.
In claim 16, for clarity, it is strongly suggested that --of the plurality of plates-- be inserted after “a first plate” in line 10 and after “a second plate” in line 13, in view of claim 15. This objection is also applicable to claim 17 (see lines 14 and 17), claim 23 (see lines 12 and 15), claim 24 (see lines 17 and 20), claim 27 (see lines 10 and 13), claim 28 (see lines 14 and 17), and in claims 29 and 30.
In line 6 of claims 17 and 28, it appears that a comma or semi-colon should be inserted at the end of the line.
In claim 19, the phrase “the at least of plate” is grammatically incorrect. It appears that “of” should be changed to --one--.
In claim 23, at line 2, it is strongly suggested that a method step be provided, such as            --providing each plate with at least one side groove-- Similarly, note line 4 of the claim. This objection is also applicable to claim 24.
In line 1 of claim 29, it is suggested that --an-- be inserted before “apparatus”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 16, 17; 21, 23, 24; 25 27, 28; 29; and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that since all independent claims are rejected, all remaining dependent claims are also rejected, even though they do not separately contain any Section 112 rejections.
Regarding claim 11 (see line 11), the phrase "and/or" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and/or"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). This rejection is also applicable to claim 21 (see line 10), claim 25 (see line 13).
The term “small” in claim 16 (see line 4 for first occurrence in the claims), and with respect to “small groove” and “small tongue” in the claim, is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This rejection is also applicable to claims 17, 23, 24, 27, 28, 29, and 30.
29 is rendered indefinite since the scope of the claim cannot be properly ascertained. In particular, firstly, the “apparatus” has been functionally set forth in line of the claim, i.e., “for apparatus”, secondly, in lines 2-7, the claim attempts to positively define the functionally recited “apparatus”, and thirdly, in line 9, the claim attempts to actually/positively require the plates by the positive limitation “is formed”. Similarly, in lines 10-23, the claim attempts to further the functionally recited “apparatus”. Thus, it is wholly unclear what is being positively claimed and functionally recited, since the language of the claim blurs the metes and bounds, by functionally setting forth the structure and then positively defining that structure. This rejection is also applicable to claim 30. It is noted that it is unclear how the claims can be amended or corrected to functionally recite all the elements of the “apparatus” without claiming the apparatus itself. At present, it is noted that these claims have been examined as though the apparatus is being positively required (see “Allowable Subject Matter” advanced below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 11, 18-20; 21; 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,681,539 (Riley ‘539).
With respect to claim 11, Riley ‘539 discloses an apparatus for holding at least one object (I), the apparatus comprising at least one plate (at T’ in Figure 1) having a plurality of holes (H); a plurality of composite bodies (20, 24), each composite body comprising: a rigid carrier (24) having an end (at 18) configured to be removably lockable to more than one of the holes (H); and a sheath (24) fastened to the carrier (20) and radially surrounding (see column 4, line 12 and lines 37-38; elements 20 disclosed as having other shapes than shown, such as  “cylindrical”, which is not shown, but the cylindrical shape would have a radius to which the sheath would surround) the carrier (20), such that the end (at 18) of the carrier (20) protrudes longitudinally from the sheath (24); wherein: the carrier (20) comprises a first rigid material (see column 3, line 60-66, i.e., “rigid”); the sheath (24) comprises a second material different (see column 4, line 31, i.e. “resilient”) from the first material and comprising an elastic material (see column 4, lines 40-41); the composite bodies are configured to be removably lockable (via 18) to the plate (T’) and to hold the object (I) compressed (see column 3, lines 56-58) between the sheaths (24) of the composite bodies; with respect to claim 18, wherein the carrier has a shape of a rod; with respect to claim 20, wherein the at least one plate (T’) comprises at least one second hole (another H where 18 on another 12 is located) configured for being traversed by securing means (18 on another 12) to secure the at least one plate (T’) to a surface (16 of another element 12); with respect to claim 19, wherein the carrier and the at least of plate are molded by means of injection molding (see column 3, lines 65-66).
With respect to claim 21, Riley ‘539 discloses the apparatus, advanced above, considered to be capable of performing the method for holding the object (I), wherein the method comprising: 
With respect to claim 25, Riley ‘539 discloses the apparatus, advanced above, considered to be capable of performing the method for manufacturing the apparatus for holding the at least one object (I), the method comprising: manufacturing the at least one plate (T’) having the plurality of holes (H) by means of injection molding (see column 3, lines 65-66); manufacturing the plurality of composite bodies, each composite body comprising: the rigid carrier having an end configured to be removably lockable to more than one of the holes; and the sheath fastened to the carrier and radially surrounding the carrier, such that the end of the carrier protrudes longitudinally from the sheath; wherein: the carrier comprises the first rigid material molded by injection molding (see column 3, lines 65-66); the sheath comprises the second material different from the first material and comprising an elastic material; the composite bodies are configured to with respect to claim 26, manufacturing (see column 3, lines 65-66) at least one connection bridge (T - see Figure 1) via injection molding (see column 3, lines 65-66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Riley ‘539, alone.
Riley ‘539 discloses the apparatus as advanced above.
The claims differ from Riley ‘539 in requiring: (a) the carrier and the sheath to be materially bonded together (claim 12); (b) the sheath is covered by a textile coating (claim 13); and (c) the end of the carrier to forms 10 to 50% of a length of the carrier (claim 14).
With respect to (a), it would have been an obvious engineering design choice, to one of ordinary skill in the art, before the effective filing date of the invention, that the elements could be materially bonded together, such as by adhesive, for increased stability and rigidity of the elements.
With respect to (b), it would have been an obvious engineering design choice, to one of ordinary skill in the art, before the effective filing date of the invention, to have provided a textile coating, for increased aesthetic appeal.
With respect to (c), it would have been an obvious engineering design choice, to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the elements with the claimed proportions, for increased securement when assembled to the plate (see MPEP 2144.04(IV)(A)).
Claims 15; and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Riley ‘539 as applied to claims 11-14, 18-20; 21; 25 and 26 above, and further in view of U.S. Patent Application Publication No. 2007/0290107 (Lang et al. ‘107).
Riley ‘539 discloses the apparatus as advanced above.
The claims differ from Riley ‘539 in requiring the at least one plate to comprises a plurality of plates, detachably joined to each other to form a planar plate layer.
Lang et al. ‘107 teach that it is old in the art of panels to have a plurality detachable joined together. Thus, it would have been an obvious engineering design choice, to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the apparatus of Riley ‘539 such that a plurality of (T’) plates are joined together, to thereby increase organizational use and capacity.

Response to Arguments
Applicant’s arguments, filed November 18, 2021, with respect to (canceled) claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 11-20, 21-24, 25-28, 29, and 30.

Allowable Subject Matter
Claims 16; 17; 23; 24; 27; and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; and claims 29 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art of record fails to show, suggest, or provide rationale for the claims combinations of these claims. In particular, the closet art of record, i.e., U.S. Patent Application Publication Nos. 2009/0218303 (see Figure 9), 2012/0217360, and 2007/0290107, are considered to show structure of a “connecting bridge”, these structures are lacking the interaction of the claimed grooves on the panels with the claimed tongues on the bridge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2009/0218303 (see Figure 9), 2012/0217360, and 2007/0290107 are considered to show a connecting bridge/web. U.S. Patent Nos. 10,058,230, 7,861,860, 7,722,837, 6,763,956, 6,436,357, 5,827,487, and 3,944,176 and U.S. Patent Application Publication Nos. 2011/0073730, 2010/0051769, 2007/0009408, and 2001/0002521 are considered to show a plate with rigid carriers.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center 


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




December 5, 2021